Citation Nr: 0417627	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  01-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an increased evaluation for status post 
repair of right ankle fracture with degenerative changes, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
pseudofolliculitis barbae.

3.  Entitlement to service connection for chronic respiratory 
disease.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for a scar of the right 
shoulder.

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for bilateral eye 
disorder


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active military service from 
January 1974 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for 
residuals of a right ankle fracture and for 
pseudofolliculitis barbae (hereinafter referred to as PFB).  
A 10 percent rating was assigned for the right ankle and a 
noncompensable rating was assigned for PFB.  In that 
decision, the RO also denied entitlement to service 
connection for chronic respiratory disease, bilateral hearing 
loss, depression, scar of the right shoulder, insomnia, and 
bilateral visual disturbances were not well grounded.  The 
veteran appealed for favorable resolution of all issues.  

During the course of this appeal, the Board undertook 
development of the claims.  Subsequently, the regulation 
authorizing the Board to develop evidence or to cure a 
procedural defect was invalidated.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Thus, in May 2003, the Board remanded the 
case to the RO for additional development to include issuing 
a supplemental statement of the case (SSOC) to afford the 
veteran additional notice and opportunity to submit evidence 
and argument.   

The appeal for a scar on the right shoulder is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran of any further 
action required of him.


FINDINGS OF FACT

1.  The current respiratory disorder is not of service 
origin.  

2.  Any claimed hearing disorder is not of service origin.

3.  The veteran's presbyopia is a refractive error.

4.  An acquired disability of the eyes is not of service 
origin.

5.  Any claimed depressive disorder is not of service origin.

6.  Any claimed chronic disorder manifested by insomnia is 
not of service origin.

7.  Pseudofolliculitis barbae requires the veteran to 
maintain a beard and treatment with ointment and lotion.  

8.  Residuals of a right ankle fracture with degenerative 
changes are manifested by complaints of pain with moderate 
limitation of motion.


CONCLUSIONS OF LAW

1.  A chronic respiratory disease was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2003).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).

3.  A chronic disorder manifested by insomnia was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2003).

4.  A chronic depressive disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2003).

5.  Presbyopia was not incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

6.  A bilateral acquired eye disorder was not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2003).

7.  The criteria for an initial 10 percent rating for PFB are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7 
Diagnostic Codes 7806, 7814 (effective prior to August 30, 
2002).

8.  The criteria for an initial rating in excess of 10 
percent rating for the residuals of a right ankle fracture 
with degenerative changes have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5010, 
5003, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a November 2000 statement 
of the case, a supplemental statement of the case dated in 
March 2004 and VCAA letters dated in August 2002 and July 
2003.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further the August 
2002 and July 2003 letters informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, as well as the evidence VA would attempt to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably all identified available private 
treatment records have been obtained and VA examinations have 
been conducted.  In July 2003 the RO requested the veteran's 
assistance in obtaining specific private treatment records 
the veteran did not respond.

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini and the appellant 
was not informed to provide any evidence in his possession 
not previously submitted which is pertinent to this claim in 
violation of 3.159.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by these 
defects.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's DD-214 reflects that he served as a shipping 
clerk and later as a radio operator.  He served in Korea from 
August 1978 to June 1979.  

The veteran's service medical records (SMRs) reflect that he 
underwent an enlistment examination in January 1974.  No 
defects were reported.  An audiological evaluation showed 
that his hearing was within normal limits and his vision was 
20/20, uncorrected, bilaterally.  Near vision was J1, 
bilaterally.  

The SMRs reflect that the veteran was seen for a cold in 
March 1975.  Shaving problems were reported in April 1975 and 
at various times thereafter.  PEB was diagnosed.  Slight lung 
congestion was detected in March 1976 after the veteran had 
complained of fever and headache.  The impression was viral 
upper respiratory infection.  He was treated in May 1976 for 
a fracture of the right ankle.

An examination report dated in June 1978 notes that all 
systems were normal.  An audiological evaluation showed that 
his hearing was within normal limits.  Distant vision was 
20/20, uncorrected, bilaterally.  Near vision was J1, 
bilaterally.

The veteran underwent a separation examination in April 1979.  
The examiner noted rhinitis due to hay fever and also noted 
"NSA" meaning no significant abnormality.  Both distant 
vision and near vision were 20/20, uncorrected, bilaterally.  
An audiological evaluation showed that his hearing was within 
normal limits.  All remaining systems were evaluated as 
normal.  Chest x-ray was negative.

On a report of medical history completed in connection with 
the separation examination, the veteran checked "yes" to 
having had or having eye trouble, hay fever, depression or 
excessive worry, and frequent trouble sleeping.  In 
commenting on these positive answers the examiner reported 
episodic eye pain with no treatment, hay fever with no 
medication required, insomnia no treatment and worrying no 
treatment.  The examiner noted that the veteran denied major 
trauma or dizziness.  

The private medical records show that the veteran was 
hospitalized in November 1987 for gunshot wounds to head, 
abdomen, and right arm with resulting severe skull fracture, 
right radius fracture, left acromion fracture, and multiple 
soft tissue injuries to the back.  

In May 2000, the veteran underwent a VA examination which was 
confined to the right ankle.  At that time the veteran 
reported constant pain, weakness, stiffness, swelling, 
inflammation, instability, locking, and abnormal motion.  He 
reported that he worked as a laborer and last worked in 1992.   
He reported that he had osteomyelitis since 1976 and had 
constitutional symptoms of infection, discoloration, and 
scarring of the right foot and ankle.  

The examination showed no rashes or scarring.  There was a .5 
cm shortening of the right leg.  Gait was normal.    The feet 
showed no signs of abnormal weight bearing.  There were no 
limitations on standing or walking.  There were no signs of 
inflammation, deformity, osteomyelitis, or constitutional 
signs of bone disease.  Dorsiflexion of the right ankle was 
15 degrees with pain starting at 10 degrees and plantar 
flexion was 35 degrees.  Pain was the main cause of the 
limitation of motion.  There was no fatigue, weakness, lack 
of endurance, or incoordination noted.  X-rays showed old 
healed fracture and mild degenerative changes.  The diagnosis 
was status post surgical repair of a right ankle fracture 
with mild degenerative changes, pain and limitation of 
motion.  The examiner commented that the veteran would have 
limitations of walking or standing for long periods of time 
or running.

In October 2002, the RO received color photographs of the 
veteran's beard, face, scalp, and neck.

In December 2002, the veteran underwent a VA pulmonary 
examination.  At that time, the veteran reported that he 
currently had breathing problems with cough, chest tightness, 
and sputum, which began 5 or 6 years earlier.  The physician 
remarked that several times during the interview the veteran 
confirmed that he had not noticed those symptoms for more 
than 5 or 6 years.  The veteran also reported that the 
symptoms were not seasonal, although coughing was more 
frequent in the spring.  He also denied upper respiratory 
symptoms or other allergic symptoms such as nasal irritation 
or conjunctivitis at any time of the year.  The examiner 
stated that no symptom could be remotely linked to late 
summer ragweed pollen or other cause of hay fever.  There was 
a 24-year history of cigarette smoking at a pack per day.  

The examination showed that his lungs were clear.  There was 
no evidence of rhinitis or otitis.  Pulmonary function tests 
were within normal limits.  Chest X-rays showed parenchymal 
shadows compatible with smoking-related bronchiolitis.  The 
impression was mild but symptomatically bothersome smoking-
related chronic bronchitis that began many years after active 
service.  There was no evidence hay fever or related illness.

A VA eye examination apparently conducted in September or 
October 2002 showed bilateral early cataracts, a small 
epiretinal membrane on the left, and uncorrected visual 
acuity of 20/40, bilaterally. 

The veteran underwent a VA eye examination in April 2003.  At 
that time the veteran has no complaints concerning his eyes, 
to include pain or visual symptoms.  The examiner reported 
visual acuity of 20/20, bilaterally, both uncorrected and 
corrected, and offered a diagnosis of presbyopia, stable, 
with current glasses.  In another portion of the examination, 
an examiner noted uncorrected near visual acuity of 20/200, 
bilaterally, correctable to 20/20, bilaterally, and 
uncorrected far vision 20/20, bilaterally.  The examiner 
noted that the veteran had no complaint of eye pain or 
symptoms such as a period of incapacitation, distorted image, 
or history of ophthalmic treatment.  

The veteran was seen at a VA dermatology clinic in April 
2003.  The veteran complained of skin bumps in the beard area 
caused by shaving.  He explained that because he was not 
shaving currently no bumps were visible.  He added, however, 
that he would prefer to shave if he could.  The dermatologist 
found no lesions in the beard area.  The assessment was PFB 
under good control.  A topical solution was continued and a 
topical lotion was added for control.  Clipping whiskers with 
scissors, rather than shaving, was recommended.  

In November 2003, the veteran underwent a VA orthopedic 
compensation and pension examination.  The physician reviewed 
the medical history and the claims file, and noted that the 
veteran currently worked a light duty job in construction.  

A VA examination of the right ankle was conducted in November 
2003. At that time the veteran stated that he worked in 
construction and the building of homes.    He had a light 
duty job.  The veteran stated that since the last VA 
examination he had an increase in pain.  Discomfort was 
present all the time.  Hence he did not have flare-ups.  The 
pain disturbed his sleep from time to time.

The examination showed that the pain was 8 out of 10.  There 
were no scars on the ankle.  Dorsiflexion was 10 degrees and 
plantar flexion was 25 degrees.  Subtalar motion was 50 
percent of normal and mid tarsal motion was normal.  Left 
ankle dorsiflexion was 15 degrees and plantar flexion was 30 
degrees.  Subtalar motion and mid tarsal motion were normal.  
Thus on the right side the veteran lost 5 degrees in each 
direction which was the same as about three years ago.  X-
rays showed a well-healed fracture of the fibula in good 
position.  There was mild degenerative joint disease.  The 
impression was mild degenerative joint disease with loss of 5 
degrees of plantar flexion and dorsiflexion.  

Analysis

I.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2003). Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

a) Chronic Respiratory Disease

The SMRs reflect that rhinitis due to hay fever was reported 
at the separation examination.  However, there are no post 
service medical records showing the presence of rhinitis or 
hay fever.  Additionally, the recent VA pulmonary evaluation 
reflects that the veteran currently has smoking related 
bronchiolitis, but no other respiratory disorder including 
hay fever.  The physician opined that the current disorder 
was not related to active service.  There is no competent 
medical evidence of record which contradicts this opinion. 

The only evidence that favors the claim of entitlement to 
service connection for a respiratory is the veteran's lay 
opinion on the matter.  Lay statements are considered to be 
competent evidence with regard to descriptions of symptoms of 
disease or disability or an injury.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran does not possess any specialized 
medical training, his opinion cannot be used.  

After consideration all the evidence of record, the Board 
finds that the preponderance of it is against the claim of 
entitlement to service connection for a chronic respiratory 
disease.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

b) Bilateral Hearing Loss

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(2003), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the 
Maryland CNC Test are less than 94 
percent. 

The audiological evaluation conducted during service, to 
include at the time of the separation examination, showed 
normal hearing.  Additionally, there is no indication from 
his DD214 or from the veteran himself that there was in 
service acoustic trauma.  Furthermore there is no post 
service medical evidence of hearing loss.  As noted above, 
the veteran's opinion in this matter cannot be used.  Medical 
evidence of a disability and of a nexus to active service is 
required to substantiate the claim.  Espiritu, supra.  

The Board finds that the preponderance of the evidence is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for a bilateral hearing 
loss is not warranted.  

c) Bilateral Eye Disorder

The SMRs reflect a complaint of eye pain which was reported 
shortly before separation from active service.  However, the 
separation examination itself does not note any eye trouble.  
Additionally, the veteran's vision was normal.  The first 
clinical evidence of eye problems was the 2002 VA examination 
which indicated the presence of early cataracts and 
uncorrected visual acuity of 20/40, bilaterally.  This is 
more than 22 years after service.  Additionally, during the 
most recent VA examination of the eyes, he had no complaints 
of pain or visual problems.  Also, the examination showed 
normal distant vision and his near vision was correctable to 
20/20 bilaterally.  The diagnosis was presbyopia which is a 
refractive error.  A refractive is a developmental disorder 
and is not, by law, a disease or injury for which service 
connection may be granted unless the evidence shows that it 
was subject to a superimposed disease or injury during 
military service that resulted in increased disability. 
38 C.F.R. § 3.310 (2003); See also VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90).  There is no evidence of any superimposed 
injury or eye pathology during service.

Accordingly, the Board finds, after considering all the 
evidence of record, that the preponderance of the evidence is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107;Gilbert, supra.  The 
claim of entitlement to service connection for bilateral 
visual disturbance must therefore be denied.  

d) Depression and Insomnia

The service treatment records reflect no finding diagnostic 
of an acquired depressive disorder or a sleep disorder.  At 
the time of the separation examination 
The veteran gave a history of depression or excessive worry.  
However, the examiner indicated that the veteran's history 
apparently concerned excessive worrying and not depression.  
Regardless, the examination clinically evaluated his 
psychiatric condition as normal and there was no evidence of 
a sleep disorder causing the insomnia.  Additionally, there 
are no post service medical records showing the presence of a 
sleep disorder or a depressive disorder.  Accordingly, 
without competent medical evidence relating a current sleep 
disorder and/or a depressive disorder to service, service 
connection is not warranted.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. 
§ 5107;Gilbert, supra.

II.  Increased Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).

Lay statements describing the symptoms of a disability are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  However, these statements must 
be viewed in conjunction with the objective medical evidence 
and the pertinent rating criteria.

a) Pseudofolliculitis Barbae

The RO has assigned a noncompensable evaluation for PEB under 
Diagnostic Code 7814.  Diagnostic Code 7814 provides that 
tinea barbae is to be rated as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  (effective prior to August 30, 
2002).

Diagnostic Code 7806 provides for the evaluation of eczema.  
A noncompensable rating is warranted for slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires that 
the condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (effective prior to August 30, 
2002).

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 38 C.F.R. § 4.118 (2003).  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  Dudnick v. Brown, 10 Vet. App. 79 (1997).  

Under the revised rating criteria, a zero percent evaluation 
is warranted for eczema affecting less than 5 percent of the 
entire body or less than 5 percent of exposed areas.  A 10 
percent rating is warranted for eczema in which at least 5 
percent, but less than 20 percent, of the entire body or at 
least 5 percent, but less than 20 percent of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks during the last 12-month 
period.  A 30 percent rating is assigned for dermatitis or 
eczema in which 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2003).

Under the revised criteria, scars, disfiguring on the head, 
face or neck warrant a 10 percent rating for one 
characteristic of disfigurement; a 30 percent rating is 
provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features or; with two or three characteristics of 
disfigurement; a 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or; with four or 
five characteristics of disfigurement; and, an 80 percent 
rating is provided when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features, or; with six or 
more characteristics of disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

Under Diagnostic Code 7803 for scars, superficial, and 
unstable a 10 percent evaluation is warranted. Under note of 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Under note 
(2) the definition of a superficial scar is one not 
associated with underlying soft tissue damage. (effective 
August 30, 2002). 

Under Diagnostic Code 7804 for scars, superficial, and 
painful on examination a 10 percent evaluation is warranted. 
(effective August 30, 2002).

The veteran may also be rated under Diagnostic Code 7805 for 
scars; other rated on limitation of function of affected 
part. (effective August 30, 2002).

The skin bumps in the beard area caused by shaving.  He 
explained that because he was not shaving currently no bumps 
were visible.  He added, however, that he would prefer to 
shave if he could.  The dermatologist found no lesions in the 
beard area.  The assessment was PFB under good control.  A 
was continued and a topical lotion was added for control.  

In this regard, the evidence indicates that the veteran is 
required to maintain his beard to avoid shaving and to take a 
topical solution and lotion to control the PEB.  Otherwise, 
the PEB becomes symptomatic.  He has also indicated that he 
does not want a beard.  In view of these facts, the Board 
finds that the degree of impairment from the PEB more nearly 
approximates the criteria for a 10 percent rating under the 
old rating criteria, Diagnostic Code 7814.  38 C.F.R. § 4.7.

However, this same evidence does not show that a rating in 
excess of 10 percent is warranted under either the old or 
revised rating criteria.  The recent VA examination showed 
that no lesions were present.  Additionally there is no 
evidence of disfigurement or scarring.  Accordingly the 
criteria for a rating in excess of 10 percent have not been 
met.  The 10 percent rating is warranted throughout the 
appeal period.  Fenderson v. West, 12 Vet App 119 (1999).

b) Residuals of a Right Ankle Fracture with Degenerative 
Changes

The RO has assigned a 10 percent rating for the right ankle 
disorder under Diagnostic Codes 5003-5271.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis. 38 C.F.R. § 4.71a.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriated 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under diagnostic code 5003.

Diagnostic Code 5271 provides for the evaluation of 
limitation of motion of the ankle.  Limited motion of the 
ankle will be rated as 20 percent disabling if marked and 10 
percent disabling if moderate. 38 C.F.R. Part 4, Code 5271 
(2003).

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

In this regard, the VA examinations show that the primary 
manifestations of the residuals of the fracture of the right 
ankle are pain, arthritis, and limitation of motion.  
However, the examinations indicated that the arthritis was 
mild in its degree of severity and the fracture was well 
healed.  Additionally, the VA examiner stated that the 
veteran had only a loss 5 degrees of plantar flexion and 
dorsiflexion.  The VA examinations showed no other pathology.  

Regarding the holding in the Deluca case, the VA examiner in 
May 2002 indicated that the pain was the main cause of the 
limitation of motion and that the veteran would limitations 
of walking or standing for long periods of time or running.  
However, the examiner also indicated that there was no 
fatigue, weakness, lack of endurance, or incoordination.  In 
view of these findings and the range of motion findings, the 
Board finds that the degree of functional impairment caused 
by the residuals of the fracture of the right ankle with the 
arthritis is contemplated in the current 10 percent rating.  
Further the Board finds that the 10 percent rating is the 
highest rating warranted during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to service connection for chronic respiratory 
disease is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral for a 
bilateral eye disorder is denied.

Entitlement to service connection for a depressive disorder 
is denied.

Entitlement to service connection for a disability manifested 
by insomnia is denied.

Entitlement to a 10 percent initial rating for PFB is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.

Entitlement to an increased rating for the residuals of a 
right ankle fracture with degenerative changes is denied.


REMAND

Concerning the scar of the right shoulder, the service 
entrance examination showed no pertinent abnormality.  The 
separation examination showed a 2 by 6 cm scar on the right 
shoulder.  During a November 2003 VA examination the veteran 
reported that his problem was with his left shoulder and not 
his right shoulder.  It is unclear whether he is withdrawing 
this issue from appellate consideration.  If not the Board is 
of the opinion that additional information is required 
concerning the etiology of the scar.   

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO is requested to contact the 
veteran and ask him if he is withdrawing 
the issue of service connection for a 
scar of the right shoulder from appellate 
consideration.  If yes, he should respond 
with a signed statement.  If no, he 
should be asked to provide detailed 
information as to the etiology of the 
scar, to include how and when the injury 
to the right shoulder occurred and 
location of any treating facility.    

2.  Thereafter, as deemed appropriate, 
following any additional development 
deemed necessary by the R, the RO should 
readjudicate the claim.  If the benefit 
sought is not granted, an appropriate 
SSOC should be furnished to the veteran.  
He should be afforded an opportunity to 
respond to the SSOC before the claims 
folder is returned to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



